                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )          Case No.: 3:97-CR-166
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )
CALVIN BERNARD CULP,                                )          ORDER
                                                    )
       Defendant.                                   )


       This matter is before the Court pursuant to the Defendant’s request for early

termination of probation, to which the U.S. Probation Office has no objection.

       IT IS THEREFORE ORDERED that the Defendant’s term of supervised release

and all other terms and conditions previously imposed are complete.

       IT IS FURTHER ORDERED that the Clerk certify copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United States

Marshals Service, the United States Probation Office, and the United States Bureau of

Prisons.

                                       Signed: July 29, 2020




                                              1

           Case 3:97-cr-00166-GCM Document 343 Filed 07/29/20 Page 1 of 1
